Title: From George Washington to Jonathan Trumbull, Sr., 6 September 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
New York Septemr 6th 1776

I have been honored with your favor of the 31st ulto and am extremely obliged by the measures you are taking in consequence of my recommendatory letter. The exertions of Connecticut upon this, as well as every other occasion, do them great honor, and I hope will be attended with successful and happy consequences. In respect to the mode of conduct to be pursued by the Troops that go over to the Island, I cannot lay down any certain rule; it must be formed and governed by circumstances and the discretion of those who command them.
I should have done my self the honor of transmitting you an account of the engagement between a detachment of our Troops and the Enemy on Long Island on the 27th and of our retreat from thence, before now, had it not been for the multiplicity of business I have been involved in ever since, and being still engaged, I cannot enter upon a minute and particular detail of the affair—I shall only add, that we lost, in killed, prisoners & wounded, from 700 to a thousand men. Among the prisoners are General Sullivan & Lord Stirling. The enclosed list will shew you the names of many of the Officers that are prisoners. The action was chiefly with Troops from Jersey, Pensylvania, the lower Counties and Maryland and Colo. Huntington’s regiment. They suffered greatly, being attacked and overpowered by a number of the Enemy greatly superior to them—The Enemy’s loss we have not been able to ascertain, but we have reason to believe it was considerable, as the engagement was warm and conducted with great resolution and bravery on the part of our Troops. During this engagement a deep column of the Enemy descending from the wood attempted an impression upon our Lines, but retreated immediately on the discharge of a Cannon and part of the Musquetry from the Line nearest to them. As the main body of the Enemy had encamped not far from our Lines and I had reason to believe they intended to force us from them by regular approaches which the nature of the ground favored extremely, and at the same time meant by the Ships of war to cut off the communication between the City and the Island, and by that means keep our Men divided and unable to oppose them any where, by the advice of the Genl Officers, on

the night of the 29th I withdrew our Troops from thence without any loss of men and but of little baggage. I have the honor to be very respectfully Sir Your most obedient Servant

Go: Washington

